Case 2:19-cv-00715-SPC-MRM Document 24 Filed 09/18/20 Page 1 of 2 PageID 1721




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 CHARLES EDWARD JAMES,

                   Plaintiff,

 v.                                                          Case No.: 2:19-cv-715-FtM-38MRM

 COMMISSIONER OF SOCIAL
 SECURITY,

                 Defendant.
                                                  /

                                                 ORDER1

         Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

 Recommendation (“R&R”) (Doc. 23) on Plaintiff’s Unopposed Motion for Attorney’s Fees

 (Doc. 22). Judge McCoy recommends granting the Motion. Neither party timely objected,

 so the matter is ripe for review.

         After conducting        a careful and complete review                  of the findings         and

 recommendations, a district judge may accept, reject, or modify the magistrate judge’s

 R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681 F.2d 732 (11th

 Cir. 1982). In the absence of specific objections, there is no requirement that a district

 judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

 Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the findings

 and recommendations, 28 U.S.C. § 636(b)(1)(C).                     The district judge reviews legal




 1
   Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:19-cv-00715-SPC-MRM Document 24 Filed 09/18/20 Page 2 of 2 PageID 1722




 conclusions de novo, even in the absence of an objection.       See Cooper-Houston v.

 Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

       After careful consideration and an independent review of the file, the Court accepts

 and adopts the R&R (Doc. 23) in full.

       Accordingly, it is now

       ORDERED:

       (1) The Report and Recommendation (Doc. 23) is ACCEPTED and ADOPTED

            and incorporated into this Order.

       (2) Plaintiff’s Unopposed Motion for Attorney’s Fees Pursuant to the Equal Access

            to Justice Act (Doc. 22) is GRANTED

                  a. Plaintiff is AWARDED $6,892.12 in attorney’s fees.

                  b. If the United States Department of Treasury determines that Plaintiff

                      does not owe a federal debt, the Government may pay these fees

                      directly to Plaintiff’s counsel.

       (3) The Clerk is DIRECTED to amend the judgment to include a $6,892.12

            attorney’s fees award in favor of Plaintiff.

       DONE and ORDERED in Fort Myers, Florida this 18th day of September, 2020.




 Copies: All Parties of Record




                                                2
